OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                  AUSTIN   , JJ,




no?zorabla   P. a, bd.rath
COMty AtiUitor
Cooke cowkty
caineov1lle,    Texea
.of th6 stetc or Tsntl:*, inalu5in& att010A3
627 to t&l, lnclwivd,     of cauq#Aw 2, Title
18, i&aVlsed Statutes or xgll, QS aaraadad
br Scratlou. 1 chapter 203, hota or 193.
E@uler L;eOOlatr,and ursuaut to an 032&
psaed by ti cx-aairraPoneM, Court of Cooke
oounty Texftn, on the 13th day or 3q+abar#.
A. C. i920, d.ll.oh order is of reoord Is
nook 9, pages 33s to 3&b inoluuive, of
the   Mm&a   Of   Se$.O OQUi C.!
        tbsre8f. rata or interest b8rna by the bonda
        and pie0t1 or -3=nt   of prin4iipi31
                                           aa4 ir;torcret,
        OEQ rlxing rorm or bond nc4 cou on, en4 pro-
        ~i~iae      r0r   the   hvy
                             0r ~n 66 VII
                                        E 0fa3 -X                      up022
        theitozable property in auS3 road dletrlot                          nuf-
        ri0i6nt to pay th3 i.amfat 0% SUO~ b0m                             and
        u) pro&we e *W&ii               fund for the rabony2tiw
        5r the rinoipal   thur0or at itimrityr   are here-
        by le@ E 6et?, approved and vol.lQeted.”
          m vbew or thy; vd.id0ti511 or *&5 bonds 3x1the r0m
in rhlah they were lecpued, aM lu aoeordrinoa with the order&
under whloh they were lswsd        the bonds may not be railecamsd
bBr0ra saturity.    i?osd ’31stri at Ho. 2, Colorado county v.
chw$Oly (Telx. cit. Jtpg.) I.20 53. 15. (al) $59. Th6 QBBOolted
ia t!!etararfiretlve OS tha point    there,                the     bowla    were   issued
with the provlulan     thttt oarta la bon68
                                       should be optional on
63002-t~in bate, 0uhf3~       th0 '0mt.r or
                                       d430tion ryldp0~idsd
that the bfsndsahonld be optional OA any intweet pying i%&+t~
                    TheIBouaty BnnlsndQd in that MM    that in- .
               grovlslon in the bon& thst tha auae ahwld be
0 t&Ml   eJ.luan a dat6 amtaln l?ucs 4t varluau8 with the pru-
6Eeothi procte~u8      the pmvioicm wad invalid and i5opemtlva
bo t&a sxEent’~to w&l&Wit aonrllataa with the pmelso~ion pro-
CIbC?dwCi.       The oeurt pakited             out that    thiv bon&a wra         lruruelz
prior    to   th6    d~i~ion      or.3x8uni~         0.   aoogac      5iipm3,   find the
the lrunaanoa or th61 bonda hat been vsU4atab                         b,.: ~the flxct Call-
Ml asalon or the 39th A.e&$uluturPr.It wao, ther8ror%, bald
t&it the b&nAs were aot optianaX, eava and exocp& um                                 th@ one
data fl~~$dr~r tbu~-~dumption bof~~~~~~~ty.
          330 01s~ of Ooohl"M County v+ Una la &ot appUoab2o
Eo the baads Bclraunder eoneid~mtion. -3mt daoislon mlatee
only tcr8ounty bosda uraued undw chapter 2 or,Tltle 22, Be-
mea                    1925, an& to bonda ieBu6c under the
       Clvll citntute#a,
statutory provitians whloh were th% onceeCorllof ianptar   21
namuly, Chat              2 of l’itlct i8 of the iZaviaad Civil                  Stotutea
.-. .




        or19ll.   Cur o&Lon ho. CXiI+93.oototruea the sppUosbillty
        3f th6 Cochrm COtUIfy 0~386) t0 COUnt$    baqdse   h.oopy of It la
        anolosd  hesmith  ;‘x yclur informAlon.